GODDARD, District Judge.
Motion to vacate a stay restraining a creditor from enforcing payment of the same debt which is listed in the present bankruptcy proceeding that was also listed in a former bankruptcy 'proceeding of the bankrupt, in which the bankrupt’s discharge was denied.
The case of In re Herrman, 2 Cir., 134 F. 566; Id., D.C. 102 F. 753, cited by counsel for the bankrupt, has no application to *429the issue at bar for, as Judge Brown said —“The act of 1898, passed twenty years after the repeal of the act of 1867, marks a new beginning. It is wholly independent of the former act.” (Page 567 of 134 F.) ; while the “Chandler Act”, approved June 22, 1938, 52 Stat. 840, 11 U.S.C.A. § 1 et seq., is, as it states, merely an amendment of the Bankruptcy Act of 1898 and not a new and independent act.
The same debt having been listed in the earlier bankruptcy proceeding in which the discharge was denied, the bankrupt is precluded from obtaining a discharge of the same debt in this proceeding. Matter of Cooper, D.C., 236 F. 298; In re Zeiler, D.C., 18 F.Supp. 539; In re Green, D.C., 19 F.Supp. 925.
The motion to vacate the Ex-Parte order staying the creditor from proceeding to collect his debt, which it is alleged has been preserved by judgment, should therefore be and is granted.